The Court.
This is an appeal from a judgment directing a peremptory mandate-to issue, commanding the defendant to permit the attorney-general to examine all its books and papers.
Plaintiffs contend that a duty is specially enjoined on defendant to allow such examination by section 474 of the Political Code.
That section does not authorize the attorney-general, or counsel appointed by him, to examine the books and papers of a corporation, except under the order and supervision of the court. (People v. Hibernia Savings *29and Loan Society, ante, p. 21.) The mandate should have been denied.
Judgment reversed and cause remanded, with directions to the court below to dismiss the proceedings.